Name: Commission Regulation (EC) No 1173/94 of 24 May 1994 amending Regulation (EC) No 493/94 authorizing the German intervention agency to put up for sale by tender 100 000 tonnes of common wheat for export in the form of wheat flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/28 Official Journal of the European Communities 25. 5 . 94 COMMISSION REGULATION (EC) No 1173/94 of 24 May 1994 amending Regulation (EC) No 493/94 authorizing the German intervention agency to put up for sale by tender 100 000 tonnes of common wheat for export in the form of wheat flour Article 11 (2) is replaced by the following : '2. The obligation to export from the Community shall be covered by a security amounting to ECU 80 per tonne of common wheat of which ECU 40 per tonne shall be lodged upon issue of the licence for the export of flour, for the corresponding quantity of common wheat and the balance of ECU 40 per tonne before removal of the cereals. Notwithstanding Article 15 (2) of Commission Regu ­ lation (EEC) No 3002/92 Q, the amount of ECU 80 per tonne of common wheat corresponding to the processed flour must be released within 15 working days of the date on which the successful tenderer submits proof that the wheat flour has left the Community's customs territory. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EC) No 493/94 (3), as last amended by Regulation (EC) No 928/94 (4), opens an invitation to tender for common wheat with a view to its export in the form of wheat flour ; whereas, as a result of trends in the world market, the security covering the obli ­ gation to export from the Community should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 493/94 is hereby amended as follows : 0 OJ No L 301 , 17. 10 . 1992, p. 17.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to tenders submitted for the invitation to tender of 25 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2 OJ No L 196, 5 . 8 . 1993, p. 22 . (3) OJ No L 62, 5 . 3 . 1994, p . 22 . 0 OJ No L 107, 28 . 4. 1994, p . 1 .